                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DAYRIN ROBINSON,                                    Case No. 19-cv-04216-SI
                                   6                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   7              v.

                                   8     UNKNOWN,
                                   9                    Defendant.

                                  10

                                  11          On August 15, 2019, mail that had been sent from the court to plaintiff at the address he

                                  12   provided to the court was returned undelivered, bearing handwritten notations “RTS” (which is a
Northern District of California
 United States District Court




                                  13   common acronym for “return to sender”) and “refused.” Docket No. 5. Another piece of mail sent

                                  14   to plaintiff was returned undelivered on September 24, 2019, with a handwritten notation “refused

                                  15   – return to sender.” Docket No. 6. Plaintiff has not provided any address other than the address to

                                  16   which the undeliverable mail was sent. More than sixty days have passed since the mail was first

                                  17   returned to the court undelivered. Plaintiff has failed to comply with Local Rule 3-11(a) which
                                       requires a party proceeding pro se to “promptly file with the court and serve upon all opposing
                                  18
                                       parties a Notice of Change of Address specifying the new address” when his address changes. Local
                                  19
                                       Rule 3-11(b) allows the court to dismiss a complaint without prejudice when mail directed to a pro
                                  20
                                       se party is returned as not deliverable and the pro se party fails to send written notice of his current
                                  21
                                       address within sixty days of the return of the undelivered mail. This action is DISMISSED without
                                  22
                                       prejudice because plaintiff failed to keep the court informed of his address in compliance with Local
                                  23
                                       Rule 3-11(a).
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: December 2, 2019
                                  26
                                                                                         ______________________________________
                                  27                                                     SUSAN ILLSTON
                                                                                         United States District Judge
                                  28
